Citation Nr: 0611971	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-28 818A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left leg condition as 
secondary to service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for a left leg condition as secondary to 
service-connected left hip disability.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in August 2004.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1970 to May 1971.

2.	In February 2006, prior to the promulgation of a 
decision in the appeal, the RO granted the veteran service 
connection for the issue on appeal.


CONCLUSION OF LAW

The current appeal no longer alleges a specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (d)(5) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO has granted full 
benefits to the veteran regarding his appeal of entitlement 
to service connection for a left leg condition as secondary 
to service-connected left hip disability; hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


